Title: To James Madison from Thomas Tingey, 1 October 1814
From: Tingey, Thomas
To: Madison, James


        
          Sir
          Navy Yard Washtn: 1st: Octr 1814
        
        Doctr Thos: J: C. Monroe, being desirous of serving his country in his professional line (the Medical Staff) in the Army of the United States; permit me Sir, respectfully to solicit that, your patronage may be extended to him therein, by which I shall feel myself particularly obliged.
        I presume not to speak of his Medical abilities, being totally an incompetent judge—but for his amenity of manners, indefatigable industry, probity

and attention to his duties, I have had ample to proof to vouch that you will not be disappointed in any expectation that may be form’d of his services.
        To these I can add with pleasure that, I have myself witnessed his cool intrepidity in the hour of danger, and that he possesses such a truly American spirit, as renders him worthy the appointment he asks. I have the honor to be most respectfully Sir yr Obedt Servt:
        
          Thos: Tingey
        
      